Lacoaitsk, J.
This case, of course, is to be determined according to its own facts, and the law is to he interpreted only so lar as it has a bearing upon and connection with those facts.. The charges here complained of wore those by which it was made possible and practicable for the appraisers, in accordance with those provisions of law which require them to disharge their functions in a single building in the city of New York, to so discharge those functions touching these goods. In this instance, they did not discharge those functions solely in a scrutiny of the *770goods, to determine whether or not there was an undervaluation. In this particular case there was no declared value which they undertook to revise. The importer was either unable or unwilling to state the value. By his own choice, he presented no invoice, and by not doing so, as was suggested by counsel for defendant, he saved three or four times the amount of these charges by not having to pay consular fees in London, Liverpool, Glasgow, or wherever the goods came from. He had thus voluntarily put himself in such a position that it became necessary for him, under the law, to ask the assistance of the general government to enable him to make his own declaration as to the-value of his goods. I see no reason why, for services of that kind, requested by him from the general government, and which he need not have requested if he had taken the trouble to provide himself with an invoice on the other side, he should not himself pay. For that reason I shall direct a verdict for the defendant.